696 S.E.2d 695 (2010)
STATE of North Carolina
v.
Kevin Lewis JACKSON.
No. 120P10.
Supreme Court of North Carolina.
April 14, 2010.
W. Wallace Finlator, Jr., Assistant Attorney General, for State of North Carolina.
Mark D. Montgomery, for Kevin Lewis Jackson.
Prior report: ___ N.C.App. ___, 688 S.E.2d 766.


*696 ORDER

Upon consideration of the petition filed on the 22nd of March 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."